NO. 07-05-0395-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                        MAY 4, 2006

                          ______________________________


                            TARENCE NIBLETT, APPELLANT

                                              V.

                                 JACK SIKES, APPELLEE


                        _________________________________

            FROM THE 286TH DISTRICT COURT OF HOCKLEY COUNTY;

               NO. 05-07-20093; HONORABLE H. BRYAN POFF, JUDGE

                          _______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.


                                MEMORANDUM OPINION


       Appellant Tarence Niblett perfected this appeal from the trial court’s order affirming

the granting of a writ of possession in a forcible entry and detainer suit in favor of appellee

Jack Sikes. The clerk’s record and reporter’s record have both been filed. After an

extension of time was granted, Niblett’s appellate brief was due to be filed by March 27,
2006, but has yet to be filed. The deadline was further extended to April 17, 2006, by this

Court’s notice of April 5, 2006, notifying Niblett of the defect and directing him to file either

a brief or a response reasonably explaining the failure to file a brief with a showing that

Sikes has not been significantly injured. The Court also noted that failure to respond might

result in dismissal. Niblett did not respond.


       Sikes has filed a motion to dismiss asserting, among other grounds, that Niblett has

failed to file a brief. We render the motion moot and dismiss the appeal for want of

prosecution and failure to comply with a directive of this Court. See Tex. R. App. P.

38.8(a)(1) and 42.3(b) and (c).


                                            Don H. Reavis
                                              Justice




                                                2